HANNAH, C.J., dissenting. | ml respectfully dissent. Appellants may not amend a complaint in a case in which a final judgment has been entered. When the judgment of dismissal was entered in Craighead County Circuit Court Case No.2004-135, the case was over and closed. A voluntary dismissal constitutes a final termination of the action. Austin v. Austin, 241 Ark. 634, 638, 409 S.W.2d 833, 835-36 (1966) (quoting 27 C.J.S. Dismissal and Nonsuit § 39, at 376-79 (1959) (dismissal of habeas petition by petitioner before a responsive pleading was filed)); see also Elzea v. Perry, 340 Ark. 588, 591, 12 S.W.3d 213, 215 (2000) (quoting Austin, 241 Ark. at 638, 409 S.W.2d at 836). There was no complaint that could be amended. Once the judgment was entered, the trial court lacked jurisdiction to do anything further in the case. Carnathan v. Farm Bureau Ins. Co., 288 Ark. 399, 401, 705 S.W.2d 885, 886 (1986). Appellants’ amended complaint was a nullity. There was no complaint subject to amendment. The majority errs in concluding that this procedural bar and the lack of jurisdiction may be ignored. I am concerned about the impact the majority’s opinion has on finality of judgments. This case should be reversed and dismissed. DANIELSON and WILLS, JJ., join.